Citation Nr: 1607120	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a head condition with numbness that radiates down the right temple to the back of neck and into his hands, claimed to be due to treatment provided at the Amarillo, Texas, VA Medical Center (VAMC) on May 10, 2006.  
 
2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a neck condition with constant pain and discomfort and limited motion in turning his head, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  
 
3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant numbness of the back, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  
 
4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant dizziness, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  

5.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for headaches, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Waco, Texas, currently has jurisdiction over the case.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in July 2012; however, he failed to appear for this hearing.

This case was previously before the Board in September 2012, June 2013, and May 2014, at which time, it was remanded for further development.  The requested action has been completed, and the issues have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran does not have additional disability claimed as a head condition with numbness that radiates down the right temple to the back neck and into his hands, a neck condition, numbness of the back, dizziness, or headaches, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment on May 10, 2006, nor was such disability caused by an event not reasonably foreseeable.  


CONCLUSION OF LAW

Compensation for an additional disability claimed as a head condition with numbness that radiates down the right temple to the back neck and into his hands, a neck condition, numbness of the back, dizziness, or headaches, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2008 and February 2013.  The opinions described the Veteran's claimed disabilities, reflect a factually intensive consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the opinions collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds compliance with the Board's remand directives.  In its May 2014 decision, the Board remanded the issues on appeal for additional development and to provide the Veteran with an updated supplemental statement of the case (SSOC).  The requested development was completed.  After the development was completed, the Veteran's representative submitted a waiver of RO jurisdiction over any new evidence in order to expedite the Veteran's claim.  This satisfies the Board's May 2014 directive to issue an SSOC.  Thus, there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims decided herein would not cause any prejudice to the appellant.

II.  Compensation under 38 U.S.C.A. § 1151 (West 2014)

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.358(a) (2015).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped. 38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation. 38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent. 38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32). 38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm. Id. at 289.

The Veteran contends his claimed conditions were caused by injections received to treat occipital neuralgia on May 10, 2006, at the VA medical center in Amarillo, Texas.  

On May 10, 2006, the Veteran presented at the VA medical center in Amarillo, Texas, with "multiple complaints including a right-sided headache."  The Veteran's listed medical history included "chronic narcotics for osteoarthritis, hypertension and coronary artery bypass grafting."  His medications at home included morphine, hydrocodone, atenolol, Dilitiazem, Lasix, trazodone and omeprazole.  An examination of the right supratemporal area did not reveal any temporal artery tenderness or prominence.  The Veteran did have occipital nerve area tenderness on the right side.  His pupils were equal, round, and reactive to light and accommodation.  The Veteran was assessed with occipital neuralgia, and he received a steroid injection to the occipital nerve.  

By way of history, the Veteran's service treatment records show treatment for a headache in July 1974 that reportedly felt like the Veteran's "head was on fire for one day."  The Veteran claimed he had suffered from a concussion one year prior.  The Veteran was subsequently seen later that month for "headaches - tension type."  No other records showed treatment for headaches during the Veteran 's active duty.  The earliest post-service treatment notes for headaches in the Veteran's medical record are from treatment in April 2002.  The notes document that Veteran was "followed for chronic pain syndrome, sleep apnea, hypertension, coronary artery disease, and obesity."  The Veteran had undergone two spinal surgeries after a work accident approximately ten years prior, and also a neck surgery.  The Veteran's past medical history included a fracture of the neck, lower back, and both hands.  

January 2004 VA treatment records document treatment for back pain, pain in both hands, and depression.  The Veteran was again treated for back symptoms in November 2004.  December 2005 VA treatment records document complaints of pain in the hands, neck, and back.  

A March 20, 2006, VA treatment note documents the Veteran beginning to have "terrible headaches."  The examiner then documented review of the May 10, 2006, injection, as discussed above.  The Veteran was subsequently rechecked at a primary care clinic on June 28, 2006.  At that visit, there was no mention of headache symptoms or symptoms related to his occipital neuralgia treatment.  A CT scan was conducted on May 10, 2006, concurrent with the occipital nerve injection.  The image specialist reported a suspicion of "arachnoid cysts in the left middle cranial fossa bout the temporal lobe and also right superior frontal lobe at the convexity."  

In a February 2008 correspondence, the Veteran claimed entitlement to service connection and compensation benefits for disabilities allegedly caused by the injection to occipital nerve on May 10, 2006.  Specifically, the Veteran explained that the Kenalog and Lidocaine injections into his occipital nerve for the pain he was having in his head and neck caused numbness from the back of the neck to the top of the head, which radiated around to the right side of the head and face.  The Veteran indicated his right head numbness was so severe that he was unable to feel if a hair was pulled out.  He also indicated he had constant pain in his neck.  The Veteran next stated he suffered from dizziness, which affected his "equilibrium", causing him to fall easily.  The Veteran also indicated he had nightmares.  

Next, of record is a May 19, 2008, neurosurgery consultation.  The note documents a review of an MRI of the Veteran's brain and cervical MRI, showing an arachnoid cyst in the left temporal lobe, which measured approximately 4 by 2.4 centimeters in size.  The attending physician in the May 2008 consultation felt the cyst was benign in nature.  The Veteran was also noted to have significant spinal stenosis at the C4-C5 region, with evidence of a prior fusion from C5-C7.  

VA afforded the Veteran an examination in October 2008.  The examiner discussed and listed the aforementioned evidence.  The examiner also noted the Veteran's occipital nerve injections with steroids and lidocaine on May 10, 2006.  The Veteran had a right sided headache prior to the injection for occipital neuralgia.  The records show the Veteran had bilateral upper extremity symptoms documented in a note in April 2002, secondary to an accident at work resulting in an apparent fractured neck.  Citing the review of all available records, the examiner opined that it was less likely than not that there was any evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar incidences of fault on the part of VA in furnishing medical care in connection with the lidocaine injection done at Amarillo Veterans medical center on May 10, 2006.  Instead, the examiner opined that the Veteran's current neck, head, and upper extremity symptoms were much more likely related to his significant work related trauma requiring multiple surgical procedures on his upper extremities, lower back, and neck.  

VA provided another medical opinion for the Veteran's claim in February 2013.  The examiner reported a review of the Veteran's claims folder and medical records prior to discussing the Veteran's claim.  The examiner then documented a review of the May 2006 VA treatment records documenting the Kenalog and lidocaine injection into the occipital nerve.  The examiner also noted the June 28, 2006, follow-up visit, where there "was no mentioning at that point of headache or symptoms related to [the Veteran's] occipital neuralgia treatment."  During the clinical interview, the Veteran reported that he developed hallucinations and pain to his neck, back, both shoulders, and that he started to become dizzy.  The examiner subsequently reviewed the findings of the CT scan of the brain conducted May 10, 2006, which revealed arachnoid cysts, as noted above.  Next, the examiner noted the May 19, 2008, MRIs of the brain and cervical spine, revealing cysts in the left temporal lobe and stenosis at C4-C5 with cord compression and prior fusion from C5-C7, respectively.  

The examiner explained that the occipital nerve is a peripheral nerve that was injected with a steroid and lidocaine on May 10, 2006.  The Veteran had suffered from right sided headaches prior to the injection for occipital neuralgia.  The Veteran had also shown bilateral upper extremity symptoms, as reflected in an April 2002 note, the symptoms being secondary to an accident at work resulting in an apparent fractured neck.  The examiner thus concluded that the Veteran's current symptoms were most likely related to his neck and back diseases, as well as to the brain lesion.  The examiner reiterated that the claimed head, neck, back, dizziness, and headache disabilities were less than likely related to the May 10, 2006, injections.  Thus, the examiner concluded that no complications were deemed to be the result of VA care, and the Veteran's current neck, head, and upper extremity symptoms were much more likely related to his significant preexisting work related trauma requiring multiple surgical procedures on his upper extremities, lower back, and neck.  Further, the examiner found no additional disability on examination as a result of the Kenalog and Lidocaine injections to the Veteran's occipital nerve on May 10, 2006.  

In the June 2013 remand, the Board directed that a clarifying opinion be obtained due to seemingly contradictory language contained in the February 2013 VA opinion, that again concluded that the care provided by VA on May 10, 2006, was proper, and there was no negligence involved.  

As noted previously by the Board in its various remands for these claims, the Veteran had a federal tort claim pending during the instant claim and appeal period.  Medical development was conducted pursuant to that claim.  For instance, in an April 2008 peer review, Dr. J.R.B. concluded that most experienced, competent practitioners would have handled the Veteran's medical treatment on May 10, 2006, similarly.  

A thorough review of the medical evidence that the Veteran's reports of head, upper extremity, neck, and back pain existed prior to the May 10, 2006, treatment.  Additionally, there is no evidence there is additional disability to the upper extremities, neck, back, arms, or with regard to the headaches.  The Board further finds the opinions from the October 2008 and February 2013 examiners to be of high probative value.  Their opinions were supported by a factually intensive knowledge of the Veteran's medical history, to include the presence of arachnoid brain cysts, a preexisting cervical spine injury, and headache pain.  Also, their opinions were supported by an adequate rationale.  The Board places significant weight on the examiners' rationale that focused on there not being any complaints of the claimed of additional disabilities until 2008, almost two years after the Veteran received injections.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Also significant to the Board are the lengthy history of neck, back, upper extremity, headache pain, and the preexisting arachnoid cysts.  

The Board acknowledges that the Veteran might sincerely believe that he has an additional disability as a result of VA treatment and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether there is additional disability that is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose himself with additional disability as a result of VA treatment or to provide an opinion regarding the etiology of any such disability.  Nor is he competent to determine if any additional disability averred was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, as he is not a medical professional and would not be able to assess the ordinary standard of care.

In conclusion, the Board finds that the Veteran's claims must be denied.  The preponderance of the evidence is against the claims of entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed head condition with numbness that radiates down the right temple to the back neck and into his hands, a neck condition, numbness of the back, dizziness, and headaches.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a head condition with numbness that radiates down the right temple to the back of neck and into his hands is denied.  
 
Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a neck condition with constant pain and discomfort and limited motion in turning his head is denied.

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant numbness of the back is denied.  
 
Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant dizziness is denied.  

Entitlement to VA compensation under 38 U.S.C.A. § 1151 for headaches is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


